Quite an elaborate motion for rehearing in behalf of the State is before the court. The principal contention advanced is that there was found in the possession of the appellant property which had been acquired in the commission of the offense; namely, some candy and cigars. The testimony relating to these articles is fully set forth in the original opinion. The conclusion there reached and stated in the opinion, namely, that the candy and cigars were not sufficiently identified, and were not shown to have been in the possession of the appellant in such manner as to affect him as the possessor of recently stolen property, is correct. The articles were not in the personal possession of the appellant. They were in a room occupied by the appellant and others. See Rubio v. State,121 Tex. Crim. 621, 50 S.W.2d 294. Moreover, as stated above, the articles were not identified as part of the stolen property except through the testimony of parties who admittedly took part in the commission of the crime. See Zonora v. State, 121 Tex.Crim. Rep., 51 S.W.2d 724. We do not regard the precedents cited as supporting the contention of State's counsel. They are cases in which the stolen property was shown to have been in the possession of the accused and to have been identified as the stolen *Page 429 
property. See Colter v. State, 110 Tex.Crim. Rep., 6 S.W. (2) 769.
The motion for rehearing is overruled.
Overruled.